                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

PINE BLUFF SCHOOL DISTRICT                                                        PLAINTIFF

v.                           Case No. 5:18-cv-00185-KGB

ACE AMERICAN INSURANCE COMPANY                                                  DEFENDANT

                                        JUDGMENT

       Pursuant to the Opinion and Order entered in this matter on this date, the Court grants

defendant ACE American Insurance Company’s motion for summary judgment against plaintiff

Pine Bluff School District (Dkt. No. 13). Pine Bluff School District’s claims are dismissed with

prejudice.

       So adjudged this 12th day of July, 2019.

                                                         _______________________________
                                                         Kristine G. Baker
                                                         United States District Judge
